DETAILED ACTION
This Office Action is in response to Amendment filed January 8, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, Applicants did not originally disclose that the drain trenches shown in Fig. 2 of current application are “of same spacing, width and length” as recited on lines 5-6, and “the a possibility of the drain trenches having the same spacing, width and length cannot be a clear disclosure of the same spacing, width and length, (c) as one can see in Fig. 2 of current application, the semiconductor device structure shown in Fig. 2 of current application is a truncated illustration of the semiconductor device structure, and therefore, Applicants did not originally disclose that the length of the drain trenches are the same, and (d) the newly added limitations “drain trenches … of same spacing, width and length” recited on lines 5-6 and “the drain trenches are arranged regularly spreading with equal spacing from edge to opposite edge” recited on lines 8-9 appear to be derived from the schematic illustration of the semiconductor device structure shown in Fig. 2 of current application rather than being based on actual and clear original disclosure, and what may or may not have been disclosed in the original disclosure does not constitute “a written description of the invention” in “full, clear, concise, and exact terms” as the 35 USC 112(a) statute stipulates.  Claims 2 and 5-12 depend on claim 1, and therefore, claims 2 and 5-12 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “of same spacing, width and length” recited on lines 5-6 refers to, because (a) as discussed above under 35 USC 112(a) rejection, Applicants did not originally disclose the newly added limitation cited above, (b) in other words, when the word “same” is strictly interpreted, the newly added limitation cited above fails to comply with the written description requirement, (c) furthermore, as discussed above under 35 USC 112(a) rejection, Applicants did not originally disclose whether or not the lengths of the drain trenches are the same, and (d) therefore, it is not clear whether the limitation “of same spacing, width and length” should be interpreted to be “of” exactly the “same spacing, width and length”, or should be interpreted to be “of” substantially the “same spacing, width and length”.
(2) Further regarding claim 1, it is not clear what the limitation “at least one drain electrode disposed in corresponding to the drain trenches” recited on lines 10-11 suggests, because (a) Applicants do not specifically claim “at least one drain electrode disclosed in” which element “corresponding to the drain trenches”, and (b) this unspecified element should correspond to the drain trenches, and therefore, it is not clear whether the “at least one drain electrode” is “disposed in” a single drain trench “corresponding to the drain trenches”, the “at least one drain electrode” is “disposed in” 
Claims 2 and 5-12 depend on claim 1, and therefore, claims 2 and 5-12 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Iwamuro (US 8,564,028)
Regarding claims 1, 2 and 7-12, Iwamuro discloses a semiconductor device (Fig. 19), comprising: a substrate (21) having a first side (top surface side) and a second side (bottom surface side) opposite to the first side; a first III-V compound layer (25 or composite layer of 25 and 27) disposed at the first side of the substrate; a gate electrode (31) disposed on the first III-V compound layer; drain trenches (trenches on left hand side) disposed and arranged with high integrity in the substrate of same spacing, width and length, because (a) Applicants did not originally disclose or define specifically claim that all the drain trenches are “of same spacing, width and length”, and therefore, one can pick two or more drain trenches “of same spacing, width and length” from Iwamuro, wherein each of the drain trenches extends from the second side of the substrate (bottom surface side of 21) toward the first side of the substrate (top surface side of 21) and penetrates the substrate (21), and the drain trenches are arranged regularly spreading with equal spacing from edge to opposite edge, because (a) this limitation similar to the limitation “of same spacing, width and length” recited on lines 5-6 fails to comply with the written description requirement as discussed above under 35 USC 112(a) rejection, and (b) the drain trenches of Iwamuro appear regularly spaced, and at least one drain electrode (portion of metal film 13 inside and adjacent drain trenches) disposed in corresponding to the drain trenches, which is indefinite as discussed above (claim 1), wherein each of the drain trenches comprises a slot trench (col. 22, lines 9-11, and Figs. 7 and 9), because the Schottky trenches 8-2 in Figs. 7 and 9 of Iwamuro are slot trenches, and the drain trenches extend in the same direction and are parallel with one another (claim 2), further comprising: a buffer layer (22, (GaN) 24 or composite layer of 22 and (GaN) 24) disposed between the substrate (21) and the first III-V compound  layer (25); a second III-V compound layer (N+-GaN 24) disposed between the buffer layer and the first III-V compound layer, wherein each of the drain trenches further penetrates the buffer layer and is partially disposed in the second III-V compound layer; and a source electrode (32) disposed at the first side of the substrate, wherein a first +-GaN 24), because the preposition “between” does not necessarily suggest “directly between” (claim 7), wherein the first portion (arbitrary portion) of the first III-V compound layer (25) comprises an n-type lightly doped gallium nitride layer, because (a) Applicants do not specifically claim how low the doping concentration should be for the n-type lightly doped gallium nitride layer, and (b) the N-GaN layer 25 is lightly doped in comparison to the N+-GaN layer 24, and the second III-V compound layer (N+-GaN 24) comprises an n-type heavily doped gallium nitride layer (N+-GaN) (claim 8), and further comprising: a third III-V compound layer (26) disposed at the first side of the substrate (top surface side of 21), wherein the first portion (arbitrary portion) of the first III-V compound layer (25) is located between the third III-V compound layer and the second III-V compound layer (N+-GaN 24), and a second portion (another arbitrary portion) of the first III-V compound layer (composite layer of N-GaN layer 25 and p+-GaN contact layer 27) is located between the source electrode and the third III-V compound layer (26), because (a) Applicants do not specifically claim whether the first III-V compound layer is a contiguous or a discrete layer, and (b) Applicants do not specifically claim whether the first III-V compound layer is uniformly doped (claim 9), wherein the third III-V compound layer (26) comprises a p-type doped gallium nitride layer (claim 10), and the third III-V compound layer (26) has an opening (opening inside which gate electrode 31 is formed) disposed corresponding to the gate electrode (31), and a third portion (still another arbitrary portion) of the first III-V compound layer (composite layer of 25 and 27) is located in or within the boundary of the opening, because the top surface of the N-GaN a bottom portion of the gate electrode (31) and the first III-V compound layer (composite layer of 25 and 27) in a thickness direction of the substrate, because the preposition “between” does not necessarily suggest “directly between” (claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamuro (US 8,564,028) in view of Kawasaki (US 7,888,713)  The teachings of Iwamuro are discussed above.
Regarding claims 5 and 6, Iwamuro differs from the claimed invention by not further comprising: a contact trench extending from the second side of the substrate toward the first side of the substrate and penetrating the substrate; and a back contact structure disposed in the contact trench, wherein the back contact structure is electrically separated from the at least one drain electrode (claim 5), and by not further 
Kawasaki discloses a semiconductor device (Fig. 1 or 5) comprising a contact trench (via 16, which is a trench where ground electrode 17 is formed) extending from a second side of a substrate (bottom surface side of 11) toward a first side of the substrate (top surface side of 11) and penetrating the substrate (11); and a back contact structure (ground electrode 17) disposed in the contact trench, wherein the back contact structure is electrically separated from a drain electrode (15), because (a) the ground electrode 17 is electrically connected to the source electrode 14, and the source and drain electrode should be electrically separated from each other, and (b) therefore, the back contact structure 17 should be electrically separated from the drain electrode to form a functioning semiconductor device, and a contact structure (contact 18) disposed at the first side of the substrate (top surface side of 11), wherein the contact structure is electrically connected with the back contact structure (17).
Since both Iwamuro and Kawasaki teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Iwamuro can further comprise the back contact structure disclosed by Kawasaki, because (a) the combined semiconductor device would reduce source inductance by the ground electrode, and (b) thus the performance of the semiconductor device would be enhanced in comparison to a configuration of the semiconductor device shown in Iwamuro.

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aketa et al. (US 9,419,117)
Okada et al. (US 7,659,576)
Kub et al. (US 7,132,321)
Yoshikawa (US 8,618,557)
Nemoto et al. (US 8,502,345)
Bayraktaroglu et al. (US 5,496,755)
Sarkozy et al. (US 8,304,916)
Asai et al. (US 7,834,461)
Nishi et al. (US 5,949,140)
Yanagida et al. (US 2007/0215938)
Zundel et al. (US 9,281,359)
Burke (US 8,294,208)
Tsukada et al. (US 6,054,748)
NIshimori et al. (US 8,507,949)


Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 5, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815